Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 4 recites a method comprising “a sixth step of introducing a predetermined amount of the decontamination treatment water to which a series of the first to fifth steps according to claim 1 are executed into an electrolytic cell in which 2-30 rod-like or plate-like electrodes are arranged and performing electrolytic treatment for 10-30 hours”.  It is unclear whether independent claim 4 can be performed without the method steps 1-5 of claim 1, whether claim 4 can be performed on treated water having the same composition as a product of the treatment water derived from claim 1 but produced from a patently distinct method, or whether claim 4 was intended to be dependent upon one of claims 1-3.  Due to the uncommon language provided in independent claim 4 and the resulting indefiniteness, the examiner cannot make an 
Claim 4 recites the limitation "the decontamination treatment water" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 4 is an independent claim, and no preceding claim mentions “decontaminated treatment water”, the examiner cannot make an interpretation of claim 4 for the purposes of examination.
Allowable Subject Matter
Claims 1-3, 9-10, 14-15, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a tritium decontamination method comprising a first through fifth steps as recited in claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779